


110 HRES 408 EH: Recognizing and honoring the Cathedral

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 408
		In the House of Representatives, U.
		  S.,
		
			July 16, 2007
		
		RESOLUTION
		Recognizing and honoring the Cathedral
		  Square Corporation on its 30th anniversary.
	
	
		Whereas in 1977 the Cathedral Church of St. Paul, the
			 Cathedral of the Episcopal Diocese of Vermont, recognized the need to provide
			 safe and affordable housing for its low-income seniors, organized the Cathedral
			 Square Corporation, and began construction of a single project;
		Whereas since that small beginning Cathedral Square
			 Corporation has grown into one of the largest and most innovative nonprofit
			 housing developers in Vermont;
		Whereas the work of Cathedral Square Corporation has been
			 groundbreaking, both literally and figuratively;
		Whereas Cathedral Square Corporation has developed housing
			 for persons with mental health challenges, and operates the housing in
			 partnership with mental health agencies;
		Whereas Cathedral Square Corporation has developed housing
			 for younger adults with severe mobility impairments, and operates the housing
			 in partnership with the Visiting Nurse Association;
		Whereas Cathedral Square Corporation completed one of the
			 first assisted living conversion projects in the country for very low-income
			 seniors who otherwise would be in nursing homes;
		Whereas Cathedral Square Corporation saved the historic
			 Ruggles House, a property on the National Register of Historic Places,
			 converting it to shared housing;
		Whereas Cathedral Square Corporation developed an
			 intergenerational community, serving the elderly, teenage parents, and parents
			 returning to college;
		Whereas Cathedral Square Corporation created Whitcomb
			 Terrace, a housing development for persons of any age, income, or disability,
			 which is a truly integrated, barrier-free community;
		Whereas Cathedral Square Corporation recently completed
			 construction of an innovative mixed-financing project, which is one of few such
			 projects in the Nation and will be home to 63 senior households and 4 nonprofit
			 organizations;
		Whereas Cathedral Square Corporation currently manages
			 housing for 837 seniors, 79 young adults with special needs, and 24 low-income
			 children, and every property managed by the Corporation provides as many
			 services as possible to enable independent living by the residents;
		Whereas not only has Cathedral Square Corporation made
			 possible 40 affordable housing communities throughout Vermont, but the Board of
			 Directors and staff of the Corporation are always looking to the future,
			 anticipating the housing and service needs of those Vermonters who otherwise
			 would have few housing options; and
		Whereas Cathedral Square Corporation does not just build
			 housing, they provide homes: Now, therefore, be it
		
	
		That the House of Representatives
			 recognizes and honors the tremendous accomplishments and dedication of
			 Cathedral Square Corporation, a Vermont nonprofit housing development
			 organization, on the occasion of its 30th anniversary.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
